SDNY CM/ECF NextGen Version 1.6                                     https://nysd-ecf.sso.dcn/cgi-bin/DktRpt.pl?74098293643216-L_1_0-1
              12-23616-rdd        Doc 351-2   Filed 06/14/21 Entered 06/14/21 16:20:27              SDNY Docket
                                                     Sheet Pg 1 of 3
                                                                                                  CLOSED,BKREF,ECF

                                             U.S. District Court
                                 Southern District of New York (White Plains)
                              CIVIL DOCKET FOR CASE #: 7:21-cv-05227-PMH
                                              Internal Use Only


         Congregation Radin Development Inc. et al v. Henig et al         Date Filed: 06/11/2021
         Assigned to: Judge Philip M. Halpern                             Date Terminated: 06/14/2021
         Case in other court: State Court-Supreme, 033145/2021            Jury Demand: None
         Cause: 28:1331dj Fed. Question: Declaratory Judgment             Nature of Suit: 290 Real Property: Other
                                                                          Jurisdiction: Federal Question
         Plaintiff
         Congregation Radin Development Inc.

         Plaintiff
         Aaron D. Gewirtzman

         Plaintiff
         Bent Philipson

         Plaintiff
         Daniel Rosenblum

         Plaintiff
         Joseph Grunwald

         Plaintiff
         Mark Blisko

         Plaintiff
         Shimon Zaks

         Plaintiff
         Rabbi Mayer Zaks


         V.
         Defendant
         Yom T. Henig                                      represented by Michael Lee Levine
                                                                          Law Firm of Michael Levine, P.C.
                                                                          15 Barclay Road
                                                                          Scarsdale, NY 10583
                                                                          914-725-1525
                                                                          Fax: 914-725-4778
                                                                          Email: ml@LevLaw.org



1 of 3                                                                                                            6/14/2021, 3:52 PM
SDNY CM/ECF NextGen Version 1.6                                     https://nysd-ecf.sso.dcn/cgi-bin/DktRpt.pl?74098293643216-L_1_0-1
             12-23616-rdd         Doc 351-2   Filed 06/14/21 Entered 06/14/21 16:20:27 SDNY Docket
                                                     Sheet Pg 2 of 3
                                                                      ATTORNEY TO BE NOTICED

         Defendant
         Samuel Markowitz

         Defendant
         Steven Green

         Defendant
         Daniel Green

         Defendant
         Yehuda Bluminfeld


         Date Filed       #   Docket Text
         06/11/2021        1 FILING ERROR - DEFICIENT PLEADING - NOTICE OF REMOVAL from
                             Supreme Court, County of Rockland. Case Number: 033145/2021. (Filing Fee $
                             402.00, Receipt Number ANYSDC-24664700).Document filed by Yom T. Henig..
                             (Levine, Michael) Modified on 6/14/2021 (vf). (Entered: 06/11/2021)
         06/14/2021           ***NOTICE TO ATTORNEY REGARDING DEFICIENT PLEADING. Notice
                              to Attorney Michael Lee Levine to RE-FILE Document No. 1 Notice of Removal.
                              The filing is deficient for the following reason(s): Pursuant to ECF Rule 13.3, you
                              must refile your pleading with exhibits named accordingly. Re-file the pleading
                              using the event type Notice of Removal found under the event list Complaints and
                              Other Initiating Documents - attach the correct signed PDF - select the
                              individually named filer/filers - select the individually named party/parties the
                              pleading is against. (vf) (Entered: 06/14/2021)
         06/14/2021           ***NOTICE TO ATTORNEY TO ELECTRONICALLY FILE CIVIL COVER
                              SHEET. Notice to Attorney Michael Lee Levine. Attorney must electronically file
                              the Civil Cover Sheet. Use the event type Civil Cover Sheet found under the event
                              list Other Documents. (vf) (Entered: 06/14/2021)
         06/14/2021           CASE OPENING INITIAL ASSIGNMENT NOTICE: The above-entitled action is
                              assigned to Judge Philip M. Halpern. Please download and review the Individual
                              Practices of the assigned District Judge, located at https://nysd.uscourts.gov/judges
                              /district-judges. Attorneys are responsible for providing courtesy copies to judges
                              where their Individual Practices require such. Please download and review the ECF
                              Rules and Instructions, located at https://nysd.uscourts.gov/rules/ecf-related-
                              instructions..(vf) (Entered: 06/14/2021)
         06/14/2021           Magistrate Judge Paul E. Davison is so designated. Pursuant to 28 U.S.C. Section
                              636(c) and Fed. R. Civ. P. 73(b)(1) parties are notified that they may consent to
                              proceed before a United States Magistrate Judge. Parties who wish to consent may
                              access the necessary form at the following link: https://nysd.uscourts.gov/sites/default
                              /files/2018-06/AO-3.pdf. (vf) (Entered: 06/14/2021)
         06/14/2021           Case Designated ECF. (vf) (Entered: 06/14/2021)




2 of 3                                                                                                            6/14/2021, 3:52 PM
SDNY CM/ECF NextGen Version 1.6                                       https://nysd-ecf.sso.dcn/cgi-bin/DktRpt.pl?74098293643216-L_1_0-1
             12-23616-rdd         Doc 351-2 Filed 06/14/21 Entered 06/14/21 16:20:27 SDNY Docket
                                                     Sheet Pg 3 of 3
         06/14/2021        2 DUPLICATE ORIGINAL AMENDED STANDING ORDER REFERRING CASE to
                             Bankruptcy Court as related to Bankruptcy Court Case No. 20-8949 (RDD). Pursuant
                             to 28 U.S.C. Section 157(a) any or all cases under title 11 and any or all proceedings
                             arising under title 11 or arising in or related to a case under title 11 are referred to the
                             bankruptcy judges for this district. (See 1:12-mc-00032 (M-10-468) Order Filed
                             February 1, 2012) (Signed by Judge Loretta A. Preska on 1/31/2012) (gp) (Entered:
                             06/14/2021)
         06/14/2021           CASE TRANSFERRED OUT from the U.S.D.C. Southern District of New York to
                              the United States Bankruptcy Court - Southern District of New York. (gp) (Entered:
                              06/14/2021)




3 of 3                                                                                                              6/14/2021, 3:52 PM
